 Case 1:21-cv-01684-RMB-MJS Document 1 Filed 02/02/21 Page 1 of 3 PageID: 1




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY
                                                                                   ____________
                                                       :
 ALICIA LANUZA,                                        :
                                                       :   DOCKET NO.:
                                    Plaintiff,         :
                   -vs-                                :
                                                       :   Civil Action
 TIMOTHY M. KEYS; TRANSPORTATION                       :
 INCORPORATED; J.B. HUNT TRANSPORT,                    :
 INC.;        J.B.     HUNT          TRANSPORT,        :
 INCORPORATED; J.B. HUNT TRANSPORT                     :   Removed From:
 SERVICES, INC.; JOHN DOES (1-10); ABC                 :
 CORPORATIONS                 (1-10);          XYZ     :   SUPERIOR COURT OF NEW JERSEY
 PARTNERSHIPS (1-10); Multiple, Fictitious             :   LAW DIVISION: ATLANTIC COUNTY
 Persons and Entities; jointly, severally and in the   :
                                                           DOCKET NO.: ATL-L-004221-20
 alternative,                                          :
                                                       :
                                    Defendants.        :
                                                                                           ______

                                   NOTICE OF REMOVAL

TO THE HONORABLE JUDGES OF THE UNITED STATES DISTRICT COURT FOR THE
DISTRICT OF NEW JERSEY:

         Defendants, Timothy M. Keys and J.B. Hunt Transport, Inc. (hereinafter, “moving

defendants”), by and through their attorneys Rawle & Henderson LLP, respectfully avers as

follows:

         1.    At all times material, Alicia Lanuza, is a citizen of the State of New Jersey and

currently resides at 207 Fisler Avenue, Egg Harbor, Township, New Jersey 08234, Atlantic County

and State of New Jersey. (see Exhibit “A” - Plaintiff's Complaint).

         2.    At all times material Timothy M. Keys, is a citizen of the State of Pennsylvania and

currently resides at 311 S 7th Street, Lehighton, PA 18235, in the County of Carbon and State of

Pennsylvania. (see Exhibit “A” - Plaintiff's Complaint).




14482515-1
 Case 1:21-cv-01684-RMB-MJS Document 1 Filed 02/02/21 Page 2 of 3 PageID: 2




         3.    Defendant, J.B. Hunt Transport, Inc. is (and was) a corporation incorporated in the

State of Georgia with its principal place of business in Lowell, Arkansas.

         4.    Plaintiffs commenced a civil action in the Superior Court of New Jersey for

Monmouth County, on or about December 28, 2020.

         5.    The Complaint was served on moving defendant on or about December 28, 2020.

         6.    It is the position of moving defendant that the service of the Complaint was

improper pursuant to the New Jersey Court Rules 4:4-4 given plaintiff did not serve the Complaint

on moving defendant’s registered agent.

         7.    In addition, plaintiff has failed to prove that they attempted service in New Jersey

and have failed to provide an affidavit stating that despite diligent effort and inquiry personal

service cannot be made in New Jersey in accordance with New Jersey Court Rule 4:4-4(a).

         8.    Even if this Honorable Court concludes that service was proper, this Removal

petition is being filed within 30 days of service of the Complaint.

         9.    There are no other known defendants in this matter.

         10.   A review of plaintiffs’ Complaint reveals that plaintiff, Alicia M. Lanuza, allegedly

sustained severe personal injuries.

         11.    On December 8, 2020, plaintiff made a demand of $170,000 and alleged various

personal injuries. Hence, plaintiffs have set forth a claim in which the amount is in the excess of

jurisdictional limits of $75,000.00, exclusive of interest and costs which may be at stake. Also,

this Notice of Removal is timely made.

         12.   Diversity of citizenship within the meaning of 28 U.S.C. §1332 exists between

plaintiffs and defendant since: (a) plaintiff is a citizen, resident and reside in the state of New




14482515-1
 Case 1:21-cv-01684-RMB-MJS Document 1 Filed 02/02/21 Page 3 of 3 PageID: 3




Jersey and defendant J.B. Hunt Transport, Inc. is incorporated in the State of Georgia with its

principal place in business in Lowell, Arkansas.

         13.   Furthermore, diversity of citizenship existed at the time the action sought to be

removed was commenced and continues through the time of filing of this notice such that moving

defendants are entitled to removal pursuant to 28 U.S.C. §1441, as amended and 28 U.S.C. §1446.

         WHEREFORE, Timothy M. Keys and J.B. Hunt Transport, Inc., claim that the above-

captioned action now pending in the Superior Court of New Jersey, Law Division, Atlantic County,

be removed therefrom to this Honorable Court.

Dated: February 2, 2021

                                                           RAWLE & HENDERSON LLP




                                                   By:     _____________________________
                                                           Anthony D. Luis, Esquire
                                                           Attorney No.: 057692014
                                                           aluis@rawle.com
                                                           Rawle & Henderson LLP
                                                           14 Wall Street – 27th Floor
                                                           New York, New York 10005
                                                           Telephone No.: 1 (212) 323-7070
                                                           Fax No.: 1 (212) 323-7099
                                                           Attorney for Defendants
                                                           TIMOTHY M. KEYS and
                                                           J.B. HUNT TRANSPORT,
                                                           INC. - - Our File No.: 720107




14482515-1
